PER CURIAM.
Beate Roswitha Wolf was orally sentenced to time served for driving with a suspended license, but the written version of the sentence imposed a six month period of probation. Additionally, the written sentence varied from the oral sentence for other counts by imposing the burden of paying the costs of urinalysis, breathalyzer and/or blood tests, and any other tests ordered by a drug treatment center.
The state agrees that the written sentence for driving with a suspended license should be changed to conform to the sentence orally imposed at the sentencing hearing. The written sentence imposed for driving with a suspended license is vacated and we remand to the trial court for resentencing consistent with the oral pronouncement at the sentencing hearing.
Finally, we find that appellant’s failure to timely object to the imposition of costs for testing procedures precludes our granting relief on that point. Smith v. State, 746 So.2d 497 (Fla. 5th DCA 1999); Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998).
SENTENCE VACATED IN PART; AFFIRMED IN PART; REMANDED.
ANTOON, C.J., HARRIS and PETERSON, JJ., concur.